             Case 1:20-cv-00179-CCB Document 13 Filed 09/08/20 Page 1 of 5


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

BRENDA ALLEN                                     *
                                                 *            Civil Action No. CCB-20-179
            v.                                   *
                                                 *
MV TRANSPORTATION, INC., et al.                  *


                                           MEMORANDUM

        Brenda Allen alleges that MV Transportation, Inc. (“MV”) caused her personal injury when it

negligently drove a mobility bus over a pothole while she was a passenger on board. MV has filed a

motion to dismiss, which has been fully briefed, and no oral argument is necessary. For the reasons

stated below, the motion will be denied.

                                                 FACTS

       On or about October 26, 2016, a mobility bus owned by MV and leased to the Maryland

Transit Administration (“MTA”) transported passenger Brenda Allen through Baltimore City. (ECF 2,

Compl. ¶ 3). While traveling on Pratt Street at an “excessive speed for the conditions of the road,” the

bus ran over a pothole “without slowing down.” (Id. ¶¶ 4, 5). As a result, Allen was “bounce[d] up

and down in her seat” and was “thrown about with great force and violence.” (Id. ¶¶ 4, 7). Even

though her seatbelt was buckled, she still suffered injuries to her lower back. (Id.).

       Allen brought an action against MV and the MTA on October 18, 2019, in the Circuit Court for

Baltimore City. (ECF 1, Notice of Removal, at 1). After that court dismissed the action as to the

MTA, MV removed the case to this court on January 21, 2020. (Id. at 2). Allen alleges that MV was

negligent in “operat[ing] its vehicle at excessive speed for the conditions of the road” and for failing

either to “keep proper lookout” or to “maintain proper control of the vehicle” when it drove over the

pothole. (Compl. ¶ 5).

                                      STANDARD OF REVIEW


                                                     1
             Case 1:20-cv-00179-CCB Document 13 Filed 09/08/20 Page 2 of 5


       To survive a motion to dismiss, the factual allegations of a complaint “must be enough to raise

a right to relief above the speculative level on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citations omitted). “To satisfy this standard, a plaintiff need not ‘forecast’ evidence sufficient to

prove the elements of the claim. However, the complaint must allege sufficient facts to establish those

elements.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citation omitted). “Thus, while a

plaintiff does not need to demonstrate in a complaint that the right to relief is ‘probable,’ the complaint

must advance the plaintiff’s claim ‘across the line from conceivable to plausible.’” Id. (quoting

Twombly, 550 U.S. at 570). Additionally, although courts “must view the facts alleged in the light

most favorable to the plaintiff,” they “will not accept ‘legal conclusions couched as facts or

unwarranted inferences, unreasonable conclusions, or arguments’” in deciding whether a case should

survive a motion to dismiss. U.S. ex rel. Nathan v. Takeda Pharm. North Am., Inc., 707 F.3d 451, 455

(4th Cir. 2013) (quoting Wag More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th Cir. 2012)).

                                               DISCUSSION

       To state a claim for negligence under Maryland law, a plaintiff must assert “(1) that the

defendant was under a duty to protect the plaintiff from injury, (2) that the defendant breached that

duty, (3) that the plaintiff suffered actual injury or loss, and (4) that the loss or injury proximately

resulted from the defendant’s breach of the duty.” Todd v. Mass Transit Admin., 373 Md. 149, 155

(2003). Maryland courts hold common carriers to “the highest degree of care” in operating their

vehicles, requiring them “to provide safe means and methods of transportation.” Id. at 156. The

plaintiff bears the burden of proving, under the circumstances, that a common carrier’s actions were

negligent. Washington Metro. Area Transit Auth. v. Seymour, 387 Md. 217, 225 (2005).




                                                      2
               Case 1:20-cv-00179-CCB Document 13 Filed 09/08/20 Page 3 of 5


         Under the jerk-and-jolt doctrine, a plaintiff may not state a negligence claim against a common

carrier by mere “adjectival description” of a sudden jerk or jolt of a vehicle.1 Id. (quoting Comm’r of

Motor Vehicles v. Balt. & Annapolis R.R. Co., 257 Md. 529, 533 (1970)); see, e.g., Kaufman, by

Deutch v. Balt. Transit Co., 197 Md. 141, 146 (1951) (providing examples of such insufficient

allegations, including “terrific jolt,” “very terrible—very severe jerk or jolt,” and “unusually hard

jerk”). But, in the absence of direct evidence of the cause of a jolt or sudden movement, a plaintiff

may state a claim by showing “some ‘definite, factual incident’ created by [the suddent movement of

the carrier] which shows it to be so abnormal and extraordinary that it can be legally found to have

constituted negligence in operation.” Seymour, 387 Md. at 225 (quoting Comm’r of Motor Vehicles v.

Balt. & Annapolis R.R. Co., 257 Md. at 533). Definite and factual incidents that may be sufficient to

state a claim, particularly in combination with some alleged failure of care on the part of the driver,

include unusual or extraordinary effects upon other passengers; spontaneous shouts of excitement from

other passengers; physical damage to the vehicle or to the personal property of passengers; or the

plaintiff’s being propelled an unusual distance. Id.; see also Balt. Transit Co. v. Sun Cab Co., 210 Md.

555, 562 (1956) (sudden stop resulted in throwing passengers back and forth); Balt. Transit Co. v. Pue,

243 Md. 256, 260–62 (1966) (falling with sufficient force for driver to hear the impact and fear for

passenger’s safety after driver failed to keep a proper lookout); United Rys. & Elec. Co. of Balt. v.

Phillips, 99 A. 355, 356 (Md. 1916) (sudden jerk caused passengers to scream).

         In this case, MV argues that under the jerk-and-jolt doctrine, a plaintiff may not recover for

“mere bumps and jolts during transporation” without demonstrating either that a collision has occurred


1
  The jerk-and-jolt doctrine developed in light of common knowledge that electric streetcars and other forms of mass
transportation “do not run perfectly smoothly” and “there are certain movements to which they are subject, and which do
not justify the inference of negligence or carelessness on the part of those in charge.” Kaufman, by Deutch v. Balt. Transit
Co., 197 Md. 141, 146 (1951) (internal quotation omitted); see also Balt. Transit Co. v. Pue, 243 Md. 256, 261 (1966)
(noting that “irregular motions are to be anticipated in the ordinary course of mass transportation”). The rule was “adopted
generally by the courts as a matter of public policy, to avoid having liability based upon a mere expression of feeling on the
part of the injured, which the experience of the courts has shown to be oftentimes the exaggeration of self-interest in
anticipation of a judgment against a responsible defendant.” Retkowsky v. Balt. Transit Co., 222 Md. at 441 (citation
omitted).
                                                              3
             Case 1:20-cv-00179-CCB Document 13 Filed 09/08/20 Page 4 of 5


or that an abnormal and extraordinary incident resulted from the bump or jolt. (ECF 6, Mot. to

Dismiss, at 7, 9). Thus, MV assumes that striking a pothole is not a collision and asserts that being

bounced in one’s seat while driving over a pothole is not an “abnormal and extraordinary” incident

sufficient to “justify an inference of negligence.” (Id.). The court disagrees.

       MV’s reliance on the jerk-and-jolt doctrine is misplaced. The jerk-and-jolt doctrine “is limited

in its scope to cases where liability upon the part of a carrier for a sudden stopping, starting, lurching

or other unusual or extraordinary motion or movement of the conveyance is attempted to be

established by adjectival characterizations of such movement, without additional proof.” Retkowsky v.

Balt. Transit Co., 222 Md. 433, 440 (emphasis added). Typically, jerk-or-jolt cases are those in which

an operator has suddenly started a vehicle before a passenger has taken a seat, or in which a seated

plaintiff is otherwise unaware of the specific cause of a jolt. See, e.g., Comm’r of Motor Vehicles v.

Balt. & Annapolis R.R. Co., 257 Md. at 531–32 (bus stops suddenly to avoid collision); Kaufman, 197

Md. at 143 (street car jolted unexpectedly). Allen’s allegations are readily distinguishable. First, she

does not rely exclusively on her characterization of the jolt as violent and forceful to allege MV was

negligent. Instead, she alleges that the driver of the bus failed to slow down before striking the pothole

and that the driver operated the bus at an excessive speed given the conditions of the road. Whether

she can prove those allegations without reference to her own testimony about the force of the jolt is an

issue of fact inappropriate for resolution at the motion-to-dismiss stage. Second, she does not allege

that there was any sudden or unexpected movement of the vehicle, but rather that the driver’s

carelessness in striking the pothole directly caused her injuries. Resolving all inferences in her favor, a

bus may fairly be said to have collided with or to have hit a pothole when it runs over one of sufficient

size at sufficient speed. Therefore, the jerk-and-jolt doctrine does not control, and Allen need not

plead any abnormal or extraordinary effects of the impact to state a claim for negligence.




                                                     4
             Case 1:20-cv-00179-CCB Document 13 Filed 09/08/20 Page 5 of 5


       Further, though MV argues that Retkowsky v. Baltimore Transit Co. is factually similar to this

case, it is distinguishable. In Retkowsky, the plaintiff fell when the streetcar she was boarding started

with a “sudden jerk,” and the court analyzed her claim with regard to the “duty of a passenger, once on

board a public carrier, to use reasonable care to protect [her]self against the normal motions of the

vehicles incident to public transporation.” 222 Md. at 437. Additionally, the plaintiff in Retkowsky

tried to support an inference of negligence on the part of the operator by “the use of strong adjectives

or expletives characterizing a stop or start.” Id. Not so here, where Allen, who was seated and

buckled at the time of the incident, has alleged direct evidence of the operator’s negligence—

specifically the operator’s failure to exercise care by slowing down to avoid a hazard in the road.

       Assuming, as the court must at this stage, that Allen’s factual allegations are true, they state a

valid claim for negligence under Maryland law.

                                            CONCLUSION

       For these reasons, the court will deny MV’s motion to dismiss. A separate order follows.



  9/8/20                                                             /S/
Date                                                          Catherine C. Blake
                                                              United States District Judge




                                                     5
